Citation Nr: 0316173	
Decision Date: 07/16/03    Archive Date: 07/22/03	

DOCKET NO.  94-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased original disability rating 
for granuloma annulare, currently rated as 10 percent 
disabling. 

2.  Entitlement to an increased original disability rating 
for asthmatic bronchitis, currently rated as 10 percent 
disabling. 

3.  Entitlement to a compensable original disability rating 
for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case was transferred to the Denver, 
Colorado, RO.  The case has been remanded for further 
evidentiary development previously in October 1996, July 
1998, and November 2000.  


FINDINGS OF FACT

1.  The veteran has failed to attend multiple VA examination 
without good cause shown in all cases.

2.  The granuloma annulare is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, and does not involve 20 to 40 percent of the 
veteran's entire body or 20 to 40 percent of his exposed 
areas, or require systemic therapy for a total duration of 
six weeks or more during the past 12-months.

3.  The veteran's asthmatic bronchitis is currently 
manifested by mild difficulties in function.  

4.  The veteran's disability from his service-connected 
mechanical low back injury in service is not manifested by 
moderate limitation of motion, muscle spasm on extreme 
forward bending, or loss of lateral spinal motion.  
Characteristic pain on motion can, arguably, be reasonably 
associated to the service connected disorder.  All other 
spinal disorders are related to post-service injuries.   


CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial disability rating 
higher than 10 percent for granuloma annulare are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002) and Diagnostic Code 7806 (effective prior to 
August 30, 2002).

2.  The criteria for an evaluation higher than 10 percent for 
asthmatic bronchitis have not been met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2002) and 
Diagnostic Code 6602 (effective prior to October 7, 1996).  

3.  The criteria for an evaluation of 10 percent for the 
service-connected mechanical low back injury in service, but 
no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal sporadic treatment of the 
disorders at issue.  At his separation evaluation in March 
1992, it was indicated that asthma had been diagnosed in 
1985.  An unknown recurring rash on the legs was also 
indicated.  The veteran was discharged from active service in 
May 1992.  He filed his initial claim in May 1992.  

On VA examination in June 1992, it was indicated that the 
veteran had a breathing problem in 1984 in Germany and that 
he had had another attack in 1986.  It was reported the 
veteran hit his back on a tank hatch in 1983.  He had no 
other problem since that time.  A rash in the legs and feet 
that started in 1977, on and off, was also reported.  The 
rash did not go above the upper third of both legs.  

Physical examination noted small scars from a rash on both 
legs and some hair loss on the left leg in the lateral area.  
The scars were indicated to be nontender.  The veteran's 
respiratory was essentially normal, with clear breath sounds, 
no rales, and no wheezes.  Physical examination indicated no 
spine tenderness.  The pertinent diagnosed indicated asthma, 
by history, with "none now", back pain, and a rash of both 
feet and legs.  

The RO granted service connection for mechanical low back 
pain, asthmatic bronchitis, and granuloma annulare of the 
legs and feet, each evaluated as noncompensable from May 
1992, in a September 1992 rating determination.  At a hearing 
held before a hearing officer at the RO in April 1993, the 
veteran cited continued back pain that he associated with an 
injury while on active duty in 1983.  With regard to the 
reference by the VA examiner that the veteran has had no 
problems since that time, the veteran adamantly disagreed 
with this assumption.  It was reported that he continues to 
have problems with his back.

With regard to his asthmatic bronchitis, he reported a 
sensitivity to perfumes and exhaust fumes.  He indicates that 
he has a form of "intrinsic asthma", which is a combination 
of environmental stress and an allergic reaction.  When he 
becomes allergic, it is indicated that he has a tightening in 
his chest and a difficulty in breathing.  Once he removes 
himself from the allergen, the difficulty dissipates.  When 
asked whether the veteran actually has actual asthma attacks, 
the veteran reported in the affirmative.  He indicated that 
he had 2 or 3 a month that can last for a few hours to a 
couple of days.

With regard to his rash, the veteran indicates that the rash 
is on his legs and feet.  When it is active, it is active for 
approximately a month or two.  It was reported that the skin 
condition goes dormant, then when it returns it is more 
vigorous.

Additional outpatient treatment records were obtained by the 
RO.  In an April 1993 examination "H.J.A.", M.D., reported 
that when someone touches the veteran's back or he bends 
wrong, he has pain that radiates down the right leg.  Motor 
function was considered to be 5/5 and sensation was intact in 
all dermatomes.  A possible right herniated nucleus pulposus 
(HNP) was indicated.  An MRI was suggested.  

In April 1993, the veteran was assigned 10 percent ratings 
for asthmatic bronchitis and granuloma annulare of the legs 
and feet, respectively, effective from May 1992.

An additional VA examination was scheduled in July 1994.  The 
veteran failed to report for this examination.  In October 
1996, the Board remanded this case to the RO for extensive VA 
evaluations, including a VA orthopedic examination, VA 
dermatology examination, and a VA pulmonary examination. 

As indicated within the Board's July 1998 remand, the veteran 
did not furnish information regarding health care providers 
requested in the RO's November 1996 letter and failed to 
report for scheduled VA examinations on several occasions.  
Notes in the claims folder dated in July and September 1997 
indicate that the veteran had requested that the RO provide 
him with two weeks notice prior to any scheduled VA 
examination.  As noted by the Board at that time, the record 
contained several RO letters to the veteran instructing him 
to report for a VA examination with less than two weeks 
notice.  The Board at this time also noted that regulations 
pertaining to the rating of respiratory disorders were 
revised effective October 7, 1996.  

In July 1998, the Board instructed the RO to schedule the 
veteran for a series of examinations in order to determine 
the nature and extent of his service-connected disorders and 
to give the veteran more than two weeks notice.

As indicated within the January 2000 supplemental statement 
of the case, a letter to the veteran dated December 1998, 
requesting any treatment he had received since 1993 for his 
skin, back, and respiratory disorders, was issued to the 
veteran.  The veteran did not reply to the RO's request for 
information.  The veteran was notified of a scheduled 
examination in June 1999.  Phone contact was made with the 
veteran.  It was indicated that the contact made to the 
veteran had been sent to an old address.  The veteran was 
sent notice to his new address for an examination later that 
month.  Phone contact was made with the veteran indicating 
that he could not report because he had to work.  The VA 
examination was rescheduled for July of 1999, with 
notification sent two weeks prior in June of 1999.  The 
veteran once again did not report for an examination.  

In July 1999, the VA Medical Center (VAMC) indicates that 
since the veteran had failed to keep his appointment and did 
not notify the VAMC that he was not going to report, all 
paperwork pertaining to his claim for benefits had been 
returned to the RO.  

In a March 2000 letter from the veteran to the RO, it was 
indicated that he was unable to attend the scheduled 
examination due to his employment.  He requested that his 
examination be performed on a Monday or Tuesday.  The veteran 
indicates that he was informed that the physician was only 
available on Thursdays.  

In the November 2000 Board remand, it was noted that in a 
March 2000 letter the veteran had identified additional 
medical evidence relevant to his claim for an increased 
original disability rating for his skin and low back 
disabilities.  The Board once again remanded this case to the 
RO to obtain additional medical evidence in support of the 
veteran's case.  In November 2000, the Board noted that the 
veteran had failed to report for a VA examination of his 
disabilities.  As cited by the Board at that time, 38 C.F.R. 
§ 3.655 requires that when a claimant fails to report for a 
VA examination as part of an original claim for compensation, 
such as the case here, the claim is to be adjudicated based 
on the evidence of record.  

Additional efforts were made by the RO to obtain medical 
records cited by the veteran.  Additional medical records 
were obtained, including an April 2002 MRI of the lumbar 
spine.  Findings reveal that the L5-S1 levels have minor 
ligamentous hypertrophy.  At L4-5 there were signs of a prior 
right hemilaminectomy and a partial right medial facetectomy 
with a large, recurrent, nonenhancing herniated disc in the 
right paracentral location, effacing the thecal on the right 
side, compressing the right lateral recess and the right L5 
nerve root, and displacing the nerve posteriorly against the 
adjacent facet joint.  Compared to an examination of May 
2001, which has also been obtained by the RO, it was 
indicated that there was a clear demonstration of a 
progression of the disease.  

In a March 1998 medical report, "G.R.", M.D., reports that 
in late November 1997 (more than five years after the 
veteran's discharge from active service), the veteran stated 
that he recalls twisting and reaching back while doing some 
laundry.  He developed a sudden onset of pain in his back, 
radiating down to his right leg.  The past medical history 
was indicated to be "noncontributory" to the veteran's 
complaints.  Significantly, no reference was made to the 
veteran's back injury in service.

In a May 2002 letter from "D.J.S.", Jr., M.D., to Dr. R., 
it was indicated that the veteran "first had the onset of low 
back pain in November of [1997] while he was doing some 
laundry which began radiating in his buttock and leg for 
which he underwent some epidural steroid injections in April 
of [1998] and did well for six months."  The veteran 
underwent an L4 microdiscectomy in October 1999 and had done 
well after that for several years until his wife fell in May 
of 2001 and he had to lift her up and take her to the 
emergency room.  Later that evening and the next day he began 
having slowly increasing low back pain for which the veteran 
was being treated.  Once again, no reference was made to the 
veteran's back disorder in service or to the onset of back 
pain prior to November 1997.

The RO has undergone extensive efforts to obtain medical 
records cited by the veteran.  Additional outpatient 
treatment records indicate treatment of the veteran's low 
back pain.  Significantly, little reference is made to the 
veteran's service-connected asthmatic bronchitis or the skin 
rash.  A June 2002 outpatient treatment report indicates the 
onset of a rash on sun-exposed areas of his forearm and upper 
arms.  The veteran indicated that he "dealt with it" for 
years in the past.  Back pain was also indicated.  

In October 2002, the RO contacted the veteran and stated that 
they had not received an answer to their request for copies 
of medical treatment records from the Penrose Community 
Hospital and St. Francis Health Center.  The RO stated that 
if the veteran wished to have this evidence considered as 
part of his claim, he was asked to ensure that these health 
care providers would send the record to the RO.  The RO noted 
that the veteran was ultimately responsible for providing 
this evidence.  No direct response was received by the 
veteran regarding this request for information.  The veteran 
did note treatment at the Colorado Springs Health Partners, 
P.C.  In August 2002, the RO contacted this organization and 
additional medical records were obtained.  

A final supplemental statement of the case was issued by the 
RO in January 2003.  The veteran's representative submitted 
written argument in March 2003 and May 2003.


II.  The Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this regard, the Board has taken no development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  
Thus, the decision by the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), is not applicable.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistant provisions set forth 
in the new law and regulation.  The record in this case 
includes a VA examination report, outpatient treatment 
records, and private medical reports cited by the veteran.  
This case has included three Board remands and multiple 
efforts by the RO to obtain medical records in support of 
this case.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal that the RO has not attempted to obtain.  Efforts 
by the RO to obtain medical records cited by the veteran 
have, for the most part, been successful.  The veteran had 
been fully informed of the evidence that the RO has not been 
able to obtain by way of numerous communications from the RO 
to the veteran.  The Board specifically remanded this case in 
November 2000 in light of the VCAA.  

The Board has attempted on several occasions to have the 
veteran's disabilities evaluated by specialists, without 
success.  The veteran has repeatedly failed to attend VA 
examinations.  The Board remanded this case in July 1998 
specifically for the purpose of attempting to obtain 
additional examinations, without success.  As noted by the 
Board within its November 2000 remand of this case, the law 
requires that when a claimant fails to report for a VA 
examination as a part of an original claim for compensation, 
as in this case, the claim will be adjudicated based on the 
evidence of record.  

Under § 3.655, the Board finds no good cause for the veteran 
to have failed to attend all of the VA examinations scheduled 
by the RO.  While the record indicates that there may have 
been some good cause for the veteran to fail to attend some 
of the VA examinations scheduled, the Board finds no basis to 
find good cause to find it justifiable for the veteran to not 
have attended any of the examinations requested by the Board.  
The RO has rescheduled these examinations on multiple 
occasions, without success.  While the veteran may have 
difficulties in scheduling his examinations around his 
employment schedule, the Board finds no basis to conclude 
that there was good cause in the veteran's failure to attend 
any of the examinations either scheduled or rescheduled.  As 
indicated within 38 C.F.R. § 3.655(a), "good cause" includes, 
but is not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Repeated 
failure of the veteran to attend a scheduled examination due 
to his work schedule cannot, in the opinion of the Board, 
provide a basis to conclude that the veteran had good cause 
in his failure to attend all the examinations requested by 
the Board.  

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

The Board has reviewed the veteran's March 2000 letter to the 
RO.  The veteran continues to indicate that he cannot attend 
VA examinations due to his employment.  The veteran has 
failed to attend several VA examinations without prior 
notice.  For reasons noted above, based on the extensive 
efforts already undertaken, the Board finds no basis to 
return this case to the RO in order to attempt to schedule 
additional examinations in support of the veteran's case.  
Extensive efforts to obtain VA examinations for the veteran 
have failed, even when the veteran was provide more than two 
weeks notice.  While the veteran may have scheduled 
difficulties with the VAMC, it is important for the veteran 
to understand that these examinations were undertaken for the 
sole purpose of assisting him with his case.  The Board has 
remanded this case on three occasions, and a fourth remand 
would serve no constructive purpose.

In multiple supplemental statements of the cases, multiple 
letters from the RO to the veteran, and the Board's prior 
remands, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, as requested by the Board within its 
November 2000 remand, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to increased evaluations of his service-
connected disorders.  The discussions in the rating 
decisions, statement of the case, multiple supplemental 
statements of the case, and Board remands have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The veteran has had the 
opportunity to testify before the RO.  The Board finds that 
the notice requirements of the new law and regulation have 
been met.  Consequently, the Board will proceed with the 
adjudication of the veteran's case based on the evidence of 
record.  


III.  Entitlement to an Increased Original
Disability Rating for Granuloma Annulare

Disability evaluations are determined by the application of 
scheduled ratings that are based on the average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected granuloma annulare is evaluated by analogy to 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 
38 C.F.R. § 4.20 [when an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected 
but the anatomical location and symptomatology are closely 
analogous].  

The rating schedule for determining the disability 
evaluations for eczema were revised, effective August 30, 
2002, during the pendency of this appeal.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply.  Karnas v Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that Diagnostic Code 7806 is 
the most appropriate code to evaluate the veteran's 
condition.  Under the prior version of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the following scheduled criteria apply: 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when a condition is 
exceptionally repugnant, a 50 percent evaluation will apply.  
With exudation or itching constant, extensive lesions, or 
marked disfigurement, a 30 percent evaluation will apply.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent evaluation 
will apply.  

Under the current version of Diagnostic Code 7806, when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period, a 60 percent rating is warranted.  When 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted.  When at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period, a 10 percent rating is warranted.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).

Based on the medical evidence reviewed, the Board finds no 
basis to award the veteran a higher evaluation under either 
the old or current version of Diagnostic Code 7806.  The 
veteran's own contentions would not support a conclusion that 
he has constant itching, extensive lesions, marked 
disfigurement, involvement of 20 to 40 percent of his entire 
body or 20 to 40 percent of his exposed areas, or that 
systemic therapy has been required for a total duration of 
six weeks or more during the past 12-months.  While the 
veteran has noted scars associated with this service-
connected disorder, the description of the scars by both the 
veteran and health care personnel would not support the 
conclusion that this condition has caused marked 
disfigurement or constant itching.  The Board has considered 
evaluating the veteran's condition under both the old and 
current versions of Diagnostic Codes 7803 and 7804 (scars), 
as well as the current version of Diagnostic Code 7802.  
However, a 10 percent evaluation is the highest possible 
evaluation under these diagnostic codes and the veteran could 
not receive an evaluation for the same symptomatology he is 
receiving his 10 percent evaluation under Diagnostic 
Code 7806.  See 38 C.F.R. § 4.14.  

The RO attempted to obtain more detailed medical evidence 
concerning the veteran's skin disability.  Specific medical 
evidence necessary to ascertain the degree of impairment from 
this condition was to be provided on VA examination, as 
specified by the Board's remands.  The veteran's failure to 
cooperate has had a negative effect on his claim because the 
Board does not possess the medical expertise to render 
medical opinion and has to decide the appeal based upon the 
existing evidentiary record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).

Based on the veteran's own contentions, the Board finds no 
basis to award the veteran an increased evaluation for this 
disorder.  Accordingly, this claim is denied.  


IV.  Entitlement to an Increased Original 
Disability Rating for Asthmatic Bronchitis

The veteran's asthmatic bronchitis is evaluated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 
(bronchial asthma).  The rating schedule for determining the 
disability evaluations for asthma were revised, effective 
October 7, 1996, subsequent to the veteran's filing his claim 
for an increased rating for this disability.  See Karnas v 
Derwinski, 1 Vet. App. 308 (1991).

Under the prior version of Diagnostic Code 6602, a 10 percent 
rating was provided for mild bronchial asthma, characterized 
by paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  In a notation following this Diagnostic 
Code, it is indicated that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  In this 
case, there is very little evidence of a verified history of 
asthmatic attacks.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for a Forced Expiratory Volume in 
one second (FEV-1) of 71 to 80-percent predicted, or a FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalation or oral bronchodilator therapy, or inhalation 
anti-inflammatory medication.  A 60 percent rating is 
provided where there is FEV-1 of 40 to 55-percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  As in the old version, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record. 

In this case, the Board has not had the opportunity to 
evaluate the veteran's condition under either the old or new 
diagnostic criteria.  Extensive efforts to obtain a VA 
examination to meet the new criteria have failed.  Based on 
the medical evidence cited above, the Board finds absolutely 
no basis to find that an evaluation beyond 10 percent is 
warranted for the veteran's service-connected asthmatic 
bronchitis.  The veteran's own testimony fails to indicate a 
more than mild disorder associated with this condition.  The 
veteran himself has indicated that this condition is best 
described as mild.  

While the veteran has noted numerous asthma attacks, within 
the medical records obtained by the RO there is very little 
objective evidence to support the conclusion the veteran has 
multiple asthma attacks.  Outpatient treatment records make 
little reference to this condition.  The veteran's own 
testimony would not support the conclusion that this 
condition causes difficulties that would warrant a higher 
evaluation.  Once again, the Board must note that it is 
hampered in the evaluation of his case in light of the fact 
that the veteran has continuously failed to attend a VA 
evaluation.  Notwithstanding, based on the medical evidence 
of record, including private medical records obtained by the 
RO over several years, the Board finds no basis to award the 
veteran a higher evaluation for this condition.  The 
veteran's own testimony would support this determination.


V.  Entitlement to a Compensable Original
Disability Rating for Mechanical Low Back Pain

The veteran's service-connected back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain)).  Under this criteria, with slight 
subjective symptoms only, a noncompensable evaluation is to 
be awarded.  With characteristic pain on motion, a 10 percent 
evaluation may be awarded.  Lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spinal 
motion warrants a 20 percent evaluation.  Severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  

Based on the medical evidence of record, the Board finds no 
basis to award the veteran a compensable evaluation for his 
mechanical low back pain.  While the veteran has indicated 
extensive difficulties associated with his back, the medical 
evidence obtained by the RO clearly indicates a series of 
post-service injuries have caused the veteran's current back 
disorder.  Importantly, in medical evidence obtained by the 
RO, the veteran frequently fails to refer to any form of back 
disorder during his service.  

With regard to the April 1993 medical report of H.J.A., M.D., 
the Board finds that this does not clearly provide a basis to 
award the veteran a compensable evaluation for his service-
connected back disorder.  The medical evidence that the RO's 
obtained following this examination report suggests that 
post-service injuries have caused the veteran's current back 
disorder.  The veteran is service connected only for 
mechanical low back pain.  Once again, the Board must note 
that it is hampered in the effective evaluation of this case 
by the fact that the veteran failed to attend numerous 
scheduled orthopedic evaluations.  

The Board has carefully reviewed the medical evidence of 
record including, most importantly, the recent private 
medical records obtained by the RO.  While the veteran 
clearly has back difficulties, there is the critical question 
of whether any of these disorders can currently be related to 
the veteran's service-connected mechanical low back pain.  As 
noted within the August 1999 report of D.J.S., Jr., M.D., the 
veteran noted the sudden onset of low back pain in November 
1997 when he was reaching back while doing some laundry.  
This post-service injury has never been associated with the 
service-connected mechanical low back pain.  Importantly, the 
veteran's back surgery has also never been associated with a 
service-connected back disorder.  The limited medical 
information that the Board has available does not support the 
conclusion that the current back disorder is the result of 
the mechanical low back pain cited in service.  

The Board finds the veteran suffers from a nonservice-
connected back disorder sustained as the result of post-
service injuries.  Notwithstanding, the Board believes that 
in providing the veteran all available existing doubt, the 
Board may award the veteran a 10 percent evaluation under 
Diagnostic Code 5295 for the service-connected mechanical low 
back pain due to characteristic pain on motion caused by the 
injury prior to the post-service injuries.  The April 1993 
medical report of Dr. A. would support such a determination.  
With regard to the critical issue of whether all or most of 
the veteran's back disorder is the result of his service 
injury, the Board finds against the veteran.  Extensive 
medical records obtained by the RO following his discharge 
from military service do not support the conclusion that the 
vast majority of the back disorders (if any) were caused by 
his service many years ago.  The medical evidence obtained by 
the RO would support this conclusion.  

In attempting to determine whether the veteran currently has 
any low back difficulties associated with his service-
connected disorder, the Board has concluded that, when giving 
the veteran the benefit of the doubt, a 10 percent evaluation 
for this disorder can be justified.  The Board has also 
considered the Court's determination in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Overall, the Board concludes 
that a 10 percent evaluation best represents the overall 
degree of impairment associated with the service-connected 
back disorder.  While 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider pain, swelling, weakness and excessive 
fatigability when demonstrating the appropriate evaluation of 
the veteran's disability, the Board cannot use difficulties 
associated with post-service injuries as a basis to conclude 
that the veteran warrants a higher disability evaluation for 
his service-connected low back.  Once again, the Board is 
hampered in its evaluation of this case in light of the 
veteran's failure to attend a VA evaluation.

The Board has considered other diagnostic codes.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of motion 
of the lumbar spine), severe limitation of motion warrants a 
40 percent evaluation, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation, and slight 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  In this case, while the veteran 
appears to have difficulties associated with his back 
disorder, the Board has found that the vast majority of these 
difficulties (if not all his difficulties) are associated 
with nonservice-connected conditions.  Thus, for the same 
reason, the Board finds that an increase evaluation beyond 
10 percent under Diagnostic Code 5292 cannot be justified.  
Moderate limitation in the range of motion associated with 
the veteran's service injury to his back has never been 
indicated.


VI.  Other Rating Factors

The Board has considered the issue of whether the veteran is 
entitled to an increased evaluation for a separate period 
based on the facts found during the appeal.  In Fenderson v. 
West, 12 Vet. App. 112 (1999), the Court held that evidence 
to be considered in the appeal of an initially assigned 
rating was not limited to that reflecting the current 
severity of his disorder.  In that decision, the Court also 
discussed the concept of "staging" of ratings, finding that, 
in cases where initially assigned disability evaluations have 
been disagreed with, it is possible for the veteran to be 
awarded a separate percentage for separate periods based on 
the facts found during the appeal.  Id. at 126.

The Board finds no basis to provide the veteran with a staged 
rating for any separate period based on the facts found 
during the appeal period (which in this case, is quite long).  
Simply stated, the Board finds no basis from the time the 
veteran initially filed his claims to the present to award 
the veteran an increased evaluation based on the evidence 
that the VA has received.  

The Board has also considered the issue of the potential 
applicability of other provisions of the rating schedule in 
evaluating these disabilities.  However, there is no section 
that provides a basis upon which to assign a higher increased 
evaluation greater than 10 percent for any of the veteran's 
disorders based on the medical evidence reviewed.  Finally, 
the Board has also considered whether an extraschedular 
evaluation is warranted.  The veteran has not specifically 
requested an extraschedular evaluation.  Accordingly, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) and VAOPGCPREC 9-96 (August 16, 
1996), 61 Fed. Reg. 66749 (1996).  

Based on a review of the current evidence of record and the 
veteran's testimony, the Board finds that the record does not 
raise the issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that a service-
connected disability influences employability in ways not 
contemplated by the rating schedule.  In any event, if the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  This issue is not before the Board 
at this time.


ORDER

Entitlement to an increased original rating for granuloma 
annulare is denied.  

Entitlement to an increased original rating for asthmatic 
bronchitis is denied. 

Entitlement to an increased original rating for mechanical 
low back pain to 10 percent, and no higher, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

